Case 2:18-cv-04334-JS-ARL Document 22 Filed 06/20/19 Page 1 of 3 PageID #: 68



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------- x
                                                              :
GERARD KELLY,                                                 :
                                                              :
                                    Plaintiff,                :
                                                              :   Case No. 18–cv–4334 (JS) (ARL)
                                    v.                        :
                                                              :
INCORPORATED VILLAGE OF GARDEN                                :
CITY,                                                         :
                                                              :
                                    Defendant.                :
 ------------------------------------------------------------x

                            JOINT PROPOSED SCHEDULING ORDER

        Counsel for Plaintiff Gerard Kelly (“Kelly”) and for Defendant Incorporated Village of

Garden City (“Garden City”) (collectively, the “Parties”) held a conference pursuant to Federal

Rule of Civil Procedure 26(f) on November 8, 2018, during which the Parties discussed the

subjects on which discovery may be needed and addressed a proposed discovery plan. The

Parties exchanged initial disclosures in November 2018. Discovery was subsequently stayed

until the termination of the mediation process, which concluded no later than May 24, 2019. On

June 5, 2019, the Court ordered the Parties to submit a joint proposed scheduling order for the

completion of all discovery.

        The Court hereby directs the following schedule for discovery and pre-trial practice in

connection with the above-captioned proceeding:

        1.       Defendant shall respond to Plaintiff’s First Requests for Production of Documents

to Defendant, First Set of Interrogatories to Defendant, and Subpoenas issued to Garden City’s

Trustees by July 24, 2019.
Case 2:18-cv-04334-JS-ARL Document 22 Filed 06/20/19 Page 2 of 3 PageID #: 69



         2.    The Parties shall commence any motion practice for joinder of additional parties

or amendment of pleadings by August 30, 2019.

         3.    All written fact discovery shall be completed by December 2, 2019.

         4.    If no Party initiates the process for summary judgment, then the Parties shall

exchange trial witness lists by March 6, 2020.

         5.    The Parties will adhere to the following schedule for expert discovery:

                   a. The Parties will conduct a Rule 34 joint expert inspection of the on-street

                      parking on Seventh Street and the parking lots 7 North and 7 South (the

                      “Property”) by October 15, 2019.

                   b. The Parties shall make the disclosures of expert testimony required by

                      Rule 26 of the Federal Rules of Civil Procedure by November 15, 2019.

                   c. The Parties shall disclose expert testimony rebuttals by December 16,

                      2019.

         6.    All discovery, inclusive of expert discovery, shall be completed by February 7,

2020.

         7.    Any Party planning on making a motion challenging an expert must take the first

step in the motion process by March 9, 2020.

         8.    Any Party planning on making a dispositive motion must take the first step

in the motion process by March 9, 2020.

         9.    The final pre-trial conference shall be held at a date and time convenient for the

Court.

         10.   Notwithstanding the dates agreed upon in this Order, each Party reserves its right

to seek relief from the Court for good cause.
Case 2:18-cv-04334-JS-ARL Document 22 Filed 06/20/19 Page 3 of 3 PageID #: 70




         SO ORDERED, this _____ day of June, 2019.




                                         ARLENE ROSARIO LINDSAY
                                         United States Magistrate Judge




57613704v.1
